   Case: 1:21-cv-00064-SNLJ Doc. #: 3 Filed: 04/27/21 Page: 1 of 3 PageID #: 30




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

O.J.P.,                                            )
                                                   )
                 Plaintiff,                        )
                                                   )
          V.                                       )            No. 1:21-cv-00064-SNLJ
                                                   )
A2B Cargo Logistics, Inc.,                         )
                                                   )
                 Defendants.                       )

                                 MEMORANDUM AND ORDER

          This matter comes before the Court on its own motion. On April 19, 2021, Gregory Peet

filed a civil action on behalf of plaintiff O.J.P., his minor child. (Docket No. 1). The complaint

names A2B Cargo Logistics, Inc., A2B Cargo, Inc., and Coleman Strachman as defendants.

Plaintiff asserts that this Court has jurisdiction pursuant to 28 U.S.C. § 1332. Along with the

complaint, plaintiff also filed a motion for leave to proceed in forma pauperis. (Docket No. 2).

          All of plaintiffs claims arise from a 2019 motor vehicle accident that occurred in

Kentucky. Plaintiff alleges that the accident was caused by Coleman Strachman while he was

driving a commercial motor vehicle as an employee of the A2B Cargo defendants. According to

plaintiff, A2B Cargo Logistics, Inc. and A2B Cargo, Inc. are corporations domiciled in Illinois,

while Coleman Strachman is an individual domiciled in North Carolina.

          An action of this type may be brought only in: ( 1) a judicial district where any defendant

resides, if all defendants reside in the same state; (2) a judicial district in which a substantial part

of the events or omissions giving rise to the claim occurred; or (3) a judicial district in which any

defendant may be found, if there is no district in which the action may otherwise be brought. 28

U.S.C. § 1391(b).
   Case: 1:21-cv-00064-SNLJ Doc. #: 3 Filed: 04/27/21 Page: 2 of 3 PageID #: 31




        In this case, as noted above, no defendant resides in this judicial district. Furthermore, none

of the events giving rise to plaintiffs claims occurred here. Finally, there is more than one district

in which this action may be otherwise brought. Accordingly, the Court concludes that none of the

requirements of28 U.S.C. § 139l(b) are present in this judicial district, meaning that venue here

IS Improper.

       "The district court of a district in which is filed a case laying venue in the wrong division

or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought." 28 U.S.C. § 1406(a). While the claims alleged in

the complaint appear serious, the Court has determined that it is not in the interest of justice for

the Court to transfer this action. Specifically, there is more than one district in which this action

may be brought. If the Court were to transfer this matter, it would deprive plaintiff of the choice

of judicial district, and potentially force him to litigate in a district he finds inconvenient.

Therefore, the Court will dismiss this action without prejudice, due to improper venue. Nothing in

this Memorandum and Order shall be construed as an opinion concerning the merits of plaintiffs

claims, nor shall it be construed as precluding plaintiff from filing this case in a judicial district

where venue is proper.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT PREJUDICE.

See 28 U.S.C. § 1406(a). A separate order of dismissal shall be entered herewith.




                                                   2
  Case: 1:21-cv-00064-SNLJ Doc. #: 3 Filed: 04/27/21 Page: 3 of 3 PageID #: 32




      IT IS FURTHER ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (Docket No. 2) is DENIED AS MOOT.

      Dated this J... 7.ft., day of April, 2021.


                                                   STEPHENN. LIMBAUGH,JR.
                                                   SENIOR UNITED STATES DISTRICT JUDGE




                                                     3
